TOWNSEND, District Judge
(orally). The merchandise in question, invoiced as “finings,” is a “solution of gelatin containing a considerable proportion of sulphurous acid or sulphite as a preservative.” It was assessed for duty as “gelatin, * * * valued at not above ten cents per pound,” under paragraph 23, Schedule a, § 1, c. 11, of the *1000act of July 24,1897, 30 Stat. 152 (U. S. Comp. St. 1901, p. 1628), and claimed to be dutiable at 35 per cent, ad valorem as a manufacture of gelatin, not specially provided for, under paragraph 450, Schedule N, § 1, c. 11, 30 Stat. 193 (U. S. Comp. St. 1901, p. 1678), or at 20 per cent, ad valorem as a manufactured article not specially provided for, under section 6, c. 11, of said act (U. S. Comp. St. 1901, p. 1693).
The contention of the importer that this article is not gelatin is insufficiently supported by the evidence that it is not so known in a common commercial sense, and that it had been dissolved in boiling water. It is not a manufacture of gelatin in any sense, certainly not in the sense in which that term is used in paragraph 450, and it is specially provided for under paragraph 23 of said act, and was properly assessed at 2j4 cents per pound.
The decision of the Board of General Appraisers is affirmed.